Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Sandra Scarce,
(O.L. File No. 12-4-2364-9)

Petitioner,
v.
The Inspector General.
Docket No. C-13-704
ALJ Ruling No. 2013-15
Date: July 15, 2013
DISMISSAL
Until the state board revoked her license, Petitioner, Sandra Scarce, was a nurse
practicing in Arizona. Pursuant to section 1128(b)(4) of the Social Security Act (Act),
the Inspector General (I.G.) has excluded her from participating in Medicare, Medicaid,

and all federal health care programs. Petitioner appeals, challenging the “breadth” of the
exclusion.

The I.G. has moved to dismiss, arguing that Petitioner fails to raise an issue that may
properly be addressed in a hearing. I agree and, for the reasons discussed below, grant
the I.G.’s Motion to Dismiss.

Discussion

Ina letter dated February 28, 2013, the I.G. advised Petitioner Scarce that she was
excluded from participating in Medicare, Medicaid, and all federal health care programs
because the Arizona State Board of Nursing revoked her nursing license for reasons
bearing on her professional competence, professional performance, or financial integrity.
The letter explained that section 1128(b)(4) of the Act authorizes the exclusion. LG. Ex.
lat 1.
Petitioner concedes that the Arizona nursing board revoked her license for reasons
bearing on her professional competence, professional performance, or financial integrity,
and that she is therefore subject to exclusion under section 1128(b)(4). She complains
about the “breadth” of the exclusion and asks for an exemption so that she can perform
other, non-nursing work from which she would be precluded if unable to participate in
federal healthcare programs. P. Response; Order at 2 (May 20, 2013).'

Section 1128(b)(4) of the Act authorizes the Secretary of Health and Human Services to
exclude from program participation any individual whose license to provide health care
“has been revoked or suspended by any State licensing authority” for reasons bearing on
the individual’s “professional competence, professional performance, or financial
integrity.” See also 42 C.F.R. § 1001.501. The period of exclusion “shall not be less
than the period during which [her] . . . license . . . is revoked. . . .” Act § 1128(c)(3)(E);
42 CFR. § 1001.501(b)(1).

An excluded individual may challenge the basis for the exclusion and the length of the
exclusion. 42 C.F.R. § 1001.2007(a)(1). I am required to dismiss a request for hearing
where that request fails to raise any issue that may properly be addressed in a hearing. 42
C.F.R. § 1005.2(e)(4). Because Petitioner’s hearing request does not raise an issue that I
am empowered to resolve, I grant the I.G.’s motion and dismiss Petitioner’s appeal.

Regulations governing these procedures afford no further appeal rights. 42 C.F.R.

§ 1005.20; 42 C.F.R. § 1005.21(a), (d); Departmental Appeals Board, Guidelines -- In
Cases to which Procedures in 42 C.F.R. Part 1005 Apply; see also 57 Fed. Reg. 3,298,
3,327 (Jan. 29, 1992) (stating that administrative appeals of administrative law judge
decisions have been limited by regulation). There is no administrative appeal from a
dismissal of a hearing request. 55 Fed. Reg. 12,205, 12,213 (Apr. 2, 1990) (“If [a] party
fails to file a timely request for a hearing, or thereafter withdraws or abandons his or her
request for a hearing, the [administrative law judge] is required to dismiss the hearing
request. In such a case, the CMP or exclusion would become final with no further appeal
permitted.”) (emphasis added); see also 57 Fed. Reg. 3,298, 3,325 (Jan. 29, 1992)
(adding as a ground for dismissal in 42 C.F.R. § 1005.2(e) a party’s failure to raise any
issue that may properly be addressed in a hearing).

/s/
Carolyn Cozad Hughes
Administrative Law Judge

' The I.G. filed a motion to dismiss (I.G. Motion) with one exhibit (I.G. Ex. 1). In
addition to her appeal, undated but submitted on April 26, 2013, Petitioner responded to
the I.G.’s motion (P. Response).
